VAUGHN, Judge.
In closely related challenges, defendant contends that the trial court impermissibly cast upon defendant the burden of proving that his statement was involuntary and that therefore the evidence upon which the court based its finding of volun-tariness was incompetent. The core of defendant’s argument is that he was deprived of the opportunity to attack Adams’s credibility through cross-examination. We find defendant’s contentions without merit. Defendant’s counsel was not restricted in his examination of the witness.
The issue before the court on voir dire is the voluntariness of defendant’s statement as opposed to the truth of the contents of the statement. See State v. Bishop, 272 N.C. 28B, 158 S.E. 2d 511. When the facts found by the trial court are supported by competent evidence, they are binding on the appellate court, although appellate courts may review the trial court’s conclusions of law. State v. Bishop, supra; State v. Mclhvain, 18 N.C. App. 230, 196 S.E. 2d 614. Although the State has the burden of proving voluntariness, State v. Williams, 276 N.C. 703, 174 S.E. 2d 503, nothing precludes it from benefiting from defendant’s evidence as to voluntariness.
In. the present case, although defendant denied making any inculpatory statement, he admitted that he was afforded Miranda warnings and that the signature on the written waiver form is his. These admissions are consistent with the State’s evidence. The court’s findings of fact are supported by competent evidence, and its conclusions of law appropriate. Whether defendant actually made the statement offered in evidence presents a jury question. State v. Bishop, supra.
Defendant also contends that his statement “should not have been allowed into evidence without some type of corroborative evidence to substantiate the Officer’s testimony. . . . ” Corroboration is not required. Because corroboration bears on credibility, it is within the province of the jury to consider the *430lack thereof in resolving conflicts regarding the existence or content of defendant’s statement. See State v. Bishop, supra; State v. Walker, 266 N.C. 269, 145 S.E. 2d 833.
We find no prejudicial error in defendant’s trial.
No error.
Judges Morris and Parker concur.